DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on December 23, 2020.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference number 810 (mentioned in paragraph 0052 of the originally filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 870 (in FIG. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0162181 to Xu et al. (“Xu”), over U.S. Patent Application Publication No. 2014/0123050 to Danielsson et al. (“Danielsson”), and also over U.S. Patent Application Publication No. 2016/0070466 to Chaudhri et al. (“Chaudhri”).
Regarding claims 1, 7 and 13, Xu describes a character inputting method in which candidate characters are displayed on virtual keys of a virtual keyboard according to probabilities associated with the candidate characters (see e.g. paragraphs 0004-0007 and 0031).  Like claimed, Xu particularly teaches:
arranging, by a dynamic input device, one input character as a central character of a virtual grid (see e.g. paragraphs 0034-0041, 0053-0054, 0059-
arranging, by the dynamic input device, a set of one or more characters towards the center of the virtual grid and adjacent to the central character based on a probability of clicking associated with the set of one or more characters and a context associated with the arranging the set (see e.g. paragraphs 0040-0041, 0053-0054, 0059-0062, and FIGS. 2A, 3, 5A and 6A: Xu teaches arranging other characters on keys of the virtual keyboard based on probabilities, indicted in the first probability statistical table, associated with the other characters such that the four characters identified as having the next highest probabilities of being selected are arranged within the virtual keyboard at a first level located one step apart from the central character, the eight characters having next highest probabilities of being selected are arranged at a second level located two steps apart from the central character, and so on.  The dynamic input device thus arranges characters towards the center of the virtual keyboard and adjacent to the central character based on a probability of selecting, i.e. “clicking,” associated with the characters.  Moreover, Xu discloses that the first probability statistical table can be selected based on an area attribute associated with an input area, e.g. based on whether the input is shopping-related, video-related, reading-
selecting, by the dynamic input device, a required character from the set of one or more characters in the virtual grid and replacing the required character as the central character of the virtual grid (see e.g. paragraphs 0035-0036, 0053-0055 and 0064-0065, and FIG. 6B: Xu discloses that, in response to the user selecting one of the characters within the virtual keyboard for input, the virtual keyboard is rearranged such that a character having the highest probability of being selected, based on the input character, is identified and displayed centrally within the virtual keyboard.  The dynamic input device thus selects, based on the input character, a required character from the set of one or more characters, which is displayed in the virtual keyboard, and replaces the required character as the central character of the virtual keyboard.);
arranging, by the dynamic input device, another set of one or more characters towards the center of the virtual grid based on the probability of clicking associated with the another set of one or more characters and the context (see e.g. paragraphs 0053-0055 and 0064-0065, and FIG 6B: Xu teaches arranging other characters on keys of the virtual keyboard such that the four characters identified as having the next highest probabilities of being selected, based on the input character, are arranged within the virtual keyboard at a first level located one step apart from the central character, the eight characters having next highest probabilities of being selected are arranged at a and
repeating, by the dynamic input device, the arranging the input character, arranging the set of one or more characters, selecting, and arranging the another set of one or more characters steps until a predefined word is formed (see e.g. paragraphs 0007, 0055, and 0065-0067: Xu teaches repeating the above steps until an ideogram or character sequence selected by the user is input.  The character sequence refers to a word - see e.g. paragraph 0031).  
Accordingly, Xu teaches a method similar to that of claim 1, which is for facilitating electronic input.  Xu discloses that such teachings can be implemented via computer readable program codes stored in the memory of, and executable by one or more processors of, a character inputting device (see e.g. paragraphs 0069-0079).  Such a character inputting device comprising one or more processors and memory storing computer readable program codes to implement the above-described teachings of Xu is considered a dynamic input device similar to that of claim 7.  The memory of the character inputting device storing computer readable program codes to implement the above-described teachings of Xu is considered a non-transitory computer-readable medium similar to that of claim 13.  Xu further teaches predicting one or more words in response to the input of one of the characters and displaying the one or more predicted words in descending order of frequency of use within a list (see e.g. paragraphs 0046, 0056 and 0065-0066).  Xu, however, does not explicitly disclose that the arranging prefixes or suffixes associated with the one input character, as is required by claims 1, 7 and 13.  Moreover, Xu does not teach adjusting the central character and the one or more characters into a subset region of the virtual grid based on a current orientation of a display screen for the virtual grid, a size of the display screen, and one of a plurality of directions of modes of interaction comprising a left handed input mode, a right handed input mode, and a bi-directional input mode, as is further required by claims 1, 7 and 13. 
	Danielsson nevertheless teaches predicting and displaying one or more intended character strings (i.e. wordstems) in response to user input of one character via a virtual keyboard, wherein the one or more predicted character strings include one or more prefixes and/or suffixes (see e.g. paragraphs 0007, 0019, 0049, 0052, 0107 and 0108).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Xu and Danielsson before him prior to the effective filing date of the claimed invention, to modify the method, dynamic input device and non-transitory computer-readable medium taught by Xu such that the arranging comprises predicted one or more prefixes or suffixes associated with the one input character, as is taught by Danielsson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently input intended words, as is evident from Danielsson.  
	Chaudhri generally describes an ergonomic mode of a virtual keyboard displayed on a display screen, whereby the virtual keyboard is shifted towards a vertical edge of the display screen (see e.g. paragraphs 0007-0008).  Regarding the claimed invention, Chaudhri particularly teaches adjusting the characters of the virtual keyboard into a subset region based on a current orientation of the display screen (e.g. if in a landscape view), a size of the display screen, and one of a plurality of directions of modes of interaction comprising a left handed input mode, a right handed input mode, and a bi-directional input mode (see e.g. paragraphs 0249-0250, 0255-0256, 0263, 0278-0279, and 0282, and FIGS. 11A, 11C, 11G, 13A, 13D and 13E).

	As per claims 2, 8 and 14, Xu teaches that the input characters within the virtual grid (i.e. virtual keyboard) can comprises an alphabetical character, a number, a function key or a special key (see e.g. paragraphs 0031, 0053-0054, and 0058, and FIG. 3).  Accordingly, the above-described combination of Xu, Danielsson and Chaudhri further teaches a method like that of claim 2, a dynamic input device like that of claim 8, and a non-transitory computer-readable medium like that of claim 14.
	As per claims 3, 9 and 15, Xu teaches that arranging the characters in the virtual grid comprises allocating one or more ranks to a plurality of characters, words, or sub-words associated with the one input character (see e.g. paragraphs 0040-0041, 0053-0054, 0059-0062, and FIGS. 2A, 3, 5A and 6A: like noted above, Xu teaches arranging characters on keys of the virtual keyboard based on probabilities associated with the characters such that the character having the highest probability of being selected is centrally located in the virtual keyboard, the four characters identified as having the next highest probabilities of being 
	As per claims 5, 11 and 17, Xu does not explicitly teach predicting one or more sub-words in response to the input character, as is claimed.  Nevertheless, Danielsson teaches predicting one or more sub-words (i.e. partial words) in response to input of a character (see e.g. paragraphs 0007, 0019, 0049 and 0052).  It would have been obvious to one of ordinary skill in the art, having the teachings of Xu, Danielsson and Chaudhri before him prior to the effective filing date of the claimed invention, to further modify the method, dynamic input device and non-transitory computer-readable medium taught by Xu, Danielsson and Chaudhri so as to predict one or more sub-words in response to the input character like taught by Danielsson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently input intended words, as is evident from Danielsson.  Accordingly, Xu, Danielsson and Chaudhri are further considered to teach, to one of ordinary skill in the art, a method like that of claim 5, a dynamic input device like that of claim 11, and a non-transitory computer-readable medium like that of claim 17.

s 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu, Danielsson and Chaudhri, which is described above, and also over U.S. Patent Application Publication No. 2009/0079702 to Colley (“Colley”).
	As described above, Xu, Danielsson and Chaudhri teach a method like that of claim 1, a dynamic input device like that of claim 7, and a non-transitory computer-readable medium like that of claim 13, by which various characters are arranged on a virtual grid according to their probabilities of selection.  Xu, Danielsson and Chaudhri, however, do not explicitly teach eliminating one or more redundant characters from the virtual grid, as is required by claims 6, 12 and 18.
	Colley nevertheless teaches displaying a virtual keypad, and eliminating redundant characters from the keypad (see e.g. paragraphs 0009, 0032-0033 and 0050, and FIGS. 3-5: Colley teaches eliminating one or more characters from a virtual keypad that are not a possibility for a current context).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Xu, Danielsson, Chaudhri and Colley before him prior to the effective filing date of the claimed invention, to modify the method, dynamic input device and non-transitory computer-readable medium taught by Xu, Danielsson and Chaudhri so as to eliminate one or more redundant characters from the virtual keyboard (i.e. virtual grid), like taught by Colley.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can simplify input operations, as is evident from Colley.  Accordingly, Xu, Danielsson, Chaudhri and Colley are considered to teach, to one of ordinary skill in the art, a method like that of claim 6, a dynamic input device like that of claim 12, and a non-transitory computer-readable medium like that of claim 18.



Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 7 and 13, and cancellation of claims 4, 10 and 16.  The Applicant’s arguments concerning the prior art rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Lee cited therein teaches adjusting characters of a virtual keyboard into a virtual grid based on a current orientation of a display screen for the virtual grid.  The U.S. Patent Application Publication to Sun cited therein teaches adapting a virtual keyboard based on a size of a display screen for presenting the virtual keyboard.  The U.S. Patent Application Publication to Yu et al. cited therein teaches adapting a virtual keyboard layout based on one of a plurality of directions of modes of interaction comprising a left handed input mode, a right handed input mode, and a bi-directional input mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
3/24/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173